               Case 3:19-cv-02573-EMC Document 412 Filed 08/25/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     PETER STALEY, et al.,                                        3:19-cv-02573
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   GILEAD SCIENCES, INC., et al.,                  )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Joseph H. Meltzer                     , an active member in good standing of the bar of
 9    Commonwealth of PA           , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs                                   in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 W. Henry Huttinger                     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      KESSLER TOPAZ MELTZER & CHECK LLP DURIE TANGRI LLP
14    280 King of Prussia Rd., Radnor, PA 19087 953 E. 3rd St., Los Angeles, CA 90013
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (610) 667-7706                                      (213) 992-4422
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jmeltzer@ktmc.com                                   hhuttinger@durietangri.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 80136        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/25/20                                               Joseph H. Meltzer
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Joseph H. Meltzer                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 3:19-cv-02573-EMC Document 412 Filed 08/25/20 Page 2 of 2




                  ~upreme <!Court of flennsplbanta


               CERTIFICATE OF GOOD STANDING


                   Joseph Howard Meltzer, Esq.

                           DATE OF ADMISSION

                             November 6, 1997




The above named attorney was duly admitted to the bar of the Commonwealth of
        Pennsylvania, and is now a qualified member in good standing.




                                        Witness my hand and official seal
                                            Dated: June 12, 2020
